Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 12 February 1809
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best beloved friend
Boston Febry. 12th 1808 1809

Your very Kind letter was sent to me yesterday Morning from Quincy and has added to the anxiety of my mind from a conviction that the rappidity with which you travel’d has contributed very much Towards encreasing your cold of which I hope you will now take every possible care for my sake if not for your own—
Our family are still invalids and Kitty does not recover as fast as I could wish your Dear Mother has been very dangerously ill but thank God she is restored to her family once more to whom her loss would be irreparable—
Mon Ami you know not what it cost’s me to distress you thus but alas we must endeavor patiently to submit to evils which are unavoidable and I am too well acquainted with the fortitude which you possess to doubt a proper exertion of it on the present occasion—I write this from my sopha to which I was removed yesterday morning after a confinement to my bed of four or five days my illness was caused by an unfortunate kick from your little Charles who was very sick I am however getting very well over it and shall be quite strong before you return—
Your Brother and sister left us this morning after a visit of ten days She was confined the whole time with Abigail who has had a bad fever ever since she came to town—she is however much better—
Adieu my best Friend the Children are much better Kitty desires to be remember’d to you and joins with me in love to all the family—
Yours most affectionately

L C A.excuse this scrawl I am too weak to do better—